             Case 1:19-cr-00374-DAB Document 25 Filed 11/12/19 Page 1 of 2




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK


      UNITED STATES OF AMERICA,

            v.                                   19 Cr. 374

      MICHAEL AVENATTI,

                  Defendant.




            DEFENDANT MICHAEL AVENATTI’S NOTICE OF MOTION FOR
                        A JURY QUESTIONNAIRE

      PLEASE TAKE NOTICE THAT upon the accompanying Memorandum of Law,

defendant Michael Avenatti moves this honorable Court for an order allowing a jury

questionnaire. The government’s response is due Dec. 12, 2019, and no hearing has

been set.



                                                   H. Dean Steward
                                                   107 Avenida Miramar #C
                                                   San Clemente, CA 92672
                                                   Telephone: (949) 481-4900
                                                   Facsimile: (949) 496-6753
                                                   Email: deansteward7777@gmail.com

                                                   Attorney for Defendant Avenatti




                                             1
        Case 1:19-cr-00374-DAB Document 25 Filed 11/12/19 Page 2 of 2




                          CERTIFICATE OF SERVICE


      I hereby certify that on Nov. 11, 2019, I caused a true and correct copy of

the foregoing to be served by electronic means, via the Court’s CM/ECF system,

on all counsel registered to receive electronic notes.



                                        /s/ H. Dean Steward
                                        H. Dean Steward




                                           2
     Case 1:19-cr-00374-DAB Document 25-1 Filed 11/12/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

    v.                               19 Cr. 374

MICHAEL AVENATTI,

          Defendant.




     DEFENDANT MICHAEL AVENATTI’S MEMORANDUM OF LAW
   IN SUPPORT OF HIS MOTION FOR A JURY QUESTIONNAIRE


                                       H. Dean Steward
                                       107 Avenida Miramar #C
                                       San Clemente, CA 92672
                                       Telephone: (949) 481-4900
                                       Facsimile: (949) 496-6753
                                       Email: deansteward7777@gmail.com

                                       Attorney for Defendant Avnatti
        Case 1:19-cr-00374-DAB Document 25-1 Filed 11/12/19 Page 2 of 5




I. Introduction

      Defendant requests that the Court consider allowing a questionnaire for

prospective jurors in advance of trial. Said questionnaire will move the jury

selection process more quickly and will tend to uncover bias more readily than oral

questioning.



II. The Law

      Questionnaires have been granted in numerous high profile federal criminal

cases in this Circuit:

► U.S. v. Loera, __ F.Supp. 3d __ (E.D.N.Y. 10-30-2018) WL 5624143, (El

Chapo case)

► U.S. v. Delva 858 F.3d 135 (2nd Cir. 2017), (high profile kidnapping and

robbery case)

► U.S. v. Nix 275 F.Supp 3d 420 (W.D. N. Y. 2017), (12 counts alleging

violations of the Hobbs Act, 18 U.S.C. § 1951(a), and related firearms and

narcotics charges, all in connection with a spree of violent home invasions)

      A questionnaire is needed here because both the alleged victim (S.C., also

known as S.D.) and the defendant are nationally known, both together and

individually. The media attention to both of them has been intense over the last two




                                          1
        Case 1:19-cr-00374-DAB Document 25-1 Filed 11/12/19 Page 3 of 5




years, including national political overtones. Indeed, Mr. Avenatti briefly ran for

President of the United States.

      Surely many prospective jurors have strong feelings or have made

assumptions about the guilt or innocence of the defendant, based in large part on

media coverage and perhaps their own political views. A questionnaire will help

unearth such feelings and assumptions. It can gauge awareness of the case by a

prospective juror (e.g., how much have the jurors heard about the case and what do

they recall?).



III. "Mechanics"

      The defense proposes to work with government counsel to draft an agreed

upon questionnaire. The defense envisions filing such a document for the Court's

review 30 days before trial, with the following actions governing the questionnaire:

1. The written juror questionnaire and instructions should be given to prospective

jurors one week prior to the commencement of jury selection after the Court reads

a summary of the charges or a redacted indictment as the Court may determine;

2. Prospective jurors should be directed to complete the questionnaire;

3. The Clerk should collect the completed questionnaires and promptly provide the

completed questionnaires to designated counsel;




                                          2
       Case 1:19-cr-00374-DAB Document 25-1 Filed 11/12/19 Page 4 of 5




4. Designated counsel should promptly scan the completed questionnaires, provide

an electronic copy of all completed questionnaires to all counsel, and return the

original completed questionnaires to the Clerk; and

5. The completed questionnaires should be kept confidential and used only for the

purpose of jury selection in this case.

      In a parallel case in Judge Gardephe's court (U.S. v. Michael Avenatti, CR-

19-373-PGG), the parties are submitting a questionnaire shortly. Defense counsel

in this matter would plan to alter the facts and questions to fit the instant case from

the questionnaire in that parallel case. There may be other issues that need to be

included, but the questionnaire from that case would make a useful template.



IV. Conclusion

      For the reasons above, the defense asks the Court to issue an order allowing

jury questionnaires in the format above, or one with modifications by the Court.



Dated: Nov. 11, 2019              /s./ H. Dean Steward

                                          H. Dean Steward
                                          Counsel for Defendant
                                          Michael Avenatti




                                            3
       Case 1:19-cr-00374-DAB Document 25-1 Filed 11/12/19 Page 5 of 5




                          CERTIFICATE OF SERVICE



      I hereby certify that on Nov. 11, 2019, I caused a true and correct copy of

the foregoing to be served by electronic means, via the Court’s CM/ECF system,

on all counsel registered to receive electronic notes.



                                        /s/ H. Dean Steward

                                        H. Dean Steward




                                           4
